 

Case 1:18-cv-11117-PAE Document 61-6 Filed 03/13/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

United States of America ex rel. )
Brutus Trading, LLC, )
Plaintiff, )
) Case No. 18-cy-1111

against
Standard Chartered Bank et ai,
Defendants. )
SUPPLEMENTAL DECLARATION OF ROBERT CG. MARCELLUS

Robert G. Marcellus states the following pursuant to 28 U.S.C. § 1746:

L. On January 10, 2020, my previous declaration was submitted to accompany
Relator’s Opposition to the Government’s Motion to Dismiss, ] submit this supplemental
declaration to respond to errors and what was omitted in the declaration of Elizabeth Nochlin,
which was filed to accompany the Government’s Reply Memorandum and which declaration I
have carefully reviewed.

2; Contrary to Ms. Nochlin’s statements in her paragraph 8 that the New York State
Department of Financial Services did not “interview any witnesses other than together with
DOJ,” Julian Knight and I had extensive interviews with Daniel Alter and Gaurav Vasisht of
NYDES between September and November 2012 in the absence of any personnel from other
agencies, including DOJ.

3; Relator’s counsel, David Koeni gsberg, also had extensive interaction with Mr.
Alter during that same time period.

4. I shared with NYDFS in 2012 many spreadsheets, which because of their unusual

size have not been filed in this case. Those spreadsheets reflected transactions of Standard

Chartered Bank or its affiliates (SCB) with suspected Iranian parties. We reduced the number of

POCA.
§ fis)20
 

Case 1:18-cv-11117-PAE Document 61-6 Filed 03/13/20 Page 2 of 2

transactions submitted to NYDFS to eliminate any transactions that we did not have reason to
believe involved customers that were not Iran-connected.

a Defects in SCB’s electronic trading system and other deficiencies in its system of
processing transactions that allowed for those transactions to evade U.S. sanctions on Iran, as
Mr. Knight and I identified to OFAC and NYDFS in 2012, had not previously been explained to
either agency or to DOJ.

6. In my September 25, 2012, meeting with Mr. Alter and Mr. Vasisht, I described
and documented SCB violations of U.S. sanctions regulations and anti-money laundering laws,
and New York State recordkeeping laws. We concluded that the conduct involved in those
violations necessarily overlapped and that multiple agencies, federal, state and local, should
ultimately participate in the investigation of those violations.

fi [ learned that the monitor that was imposed on SCB by the terms of its 2012
settlement with NYDFS was required on the initiative of Mr. Alter. He noted that the defects in
SCB’s electronic trading system that Mr. Knight had identified based on his experience as the
head of foreign exchange for SCB would provide a “roadmap” for the monitor as that process
was undertaken.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 13, 2020

 

 
